Order entered March 6, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01261-CR

                            DONALD OZUMBA, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 380th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 380-82145-2017

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.




                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE